Argued April 13, 1927.
This appeal is from judgment entered in the court below pursuant to authority conferred in a case stated *Page 422 
submitted by the parties, for the opinion of that court. Neither party reserved the right to appeal in the event of an adverse judgment.
It has long been the law that no appeal lies from a judgment so entered unless the right to appeal is reserved in the case stated: Fuller v. Trevoir, 8 S.  R. 529; Hughes' Admr. v. Peaslee, 50 Pa. 257; Commonwealth v. Callahan, 153 Pa. 625. As the parties agreed to be bound by the judgment entered below, this court cannot entertain the appeal. We may say, however, that we have examined the case on its merits and find it properly decided.
The appeal quashed because no right to appeal was reserved.